The appeal was dismissed on the 21st day of January because no notice of appeal appeared in the record. On February 5th appellant filed in this court a request for extension of time to perfect the record, basing the request upon an averment that notice of the disposition of the case was misdirected and was delayed in reaching him. There is no showing in the motion that notice of appeal was in fact given, and no facts stated which would indicate that any further delay would avail appellant anything. Up to this time no supplemental transcript has been filed showing any effort to bring the case within Article 827, C.C. P. (1925), regarding the entry of notice of appeal.
Under the circumstances we do not feel authorized to grant appellant's motion and the same is overruled.
Overruled.